Citation Nr: 0942229	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-39 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity as secondary to 
service-connected diabetes mellitus, Type II (DM II).   

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity as secondary to 
service-connected DM II.   

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as secondary to 
service-connected DM II.   

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as secondary to 
service-connected DM II.   

5.  Entitlement to service connection for a kidney disability 
as secondary to service-connected DM II.   

6.  Entitlement to service connection for an eye disability 
as secondary to service-connected DM II.   


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The Veteran does not have diabetic neuropathy of the 
upper or lower extremities.  

2.  The Veteran's chronic renal disease, stage III, is not 
etiologically related to service-connected DM II.

3.  The Veteran's right eye cataract and presbyopia are not 
etiologically related to service-connected DM II.


CONCLUSIONS OF LAW

1.  The Veteran does not have peripheral neuropathy of the 
left upper extremity which is proximately due to, the result 
of, or aggravated by the service-connected DM II disability.  
38 U.S.C.A. § 1101 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.310(a) (2006).  

2.  The Veteran does not have peripheral neuropathy of the 
right upper extremity which is proximately due to, the result 
of, or aggravated by the service-connected DM II disability.  
38 U.S.C.A. § 1101 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.310(a) (2006).  

3.  The Veteran does not have peripheral neuropathy of the 
left lower extremity which is proximately due to, the result 
of, or aggravated by the service-connected DM II disability.  
38 U.S.C.A. § 1101 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.310(a) (2006).  

4.  The Veteran does not have peripheral neuropathy of the 
right lower extremity which is proximately due to, the result 
of, or aggravated by the service-connected DM II disability.  
38 U.S.C.A. § 1101 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.310(a) (2006).  

5.  A kidney disability, diagnosed as chronic renal disease, 
stage III, is not proximately due to, the result of, or 
aggravated by the service-connected DM II disability.  38 
U.S.C.A. § 1101 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.310(a) (2006).  

6.  An eye disability diagnosed as right eye cataract and 
presbyopia, are not proximately due to, the result of, or 
aggravated by the service-connected DM II disability.  38 
U.S.C.A. § 1101 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

Prior to the initial adjudication of the Veteran's claims, a 
VCAA letter was sent in June 2006.  Thereafter, an additional 
VCAA letter was sent in June 2007. Cumulatively, these VCAA 
letters fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In particular, the 
VCAA notifications: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) informed the claimant about the 
information and evidence that VA will seek to provide; and 
(3) informed the claimant about the information and evidence 
that the claimant is expected to provide.  Such letters 
further informed the Veteran of the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman, supra.  

While the June 2007 letter was sent after the initial AOJ 
decision issued in September 2006, the United States Court of 
Appeals for the Federal Circuit has held that VA could cure 
such a timing problem by readjudicating the Veteran's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the Veteran's claim.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the June 2007 letter was issued, the 
Veteran's claims were readjudicated in the November 2007 
statement of the case and the May 2008 supplemental statement 
of the case.  Therefore, any defect with respect to the 
timing of the VCAA notice has been cured.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  These 
examinations are adequate as the claims file was reviewed, 
the examiner reviewed the pertinent history, examined the 
Veteran, and provided rationale for opinions expressed.  The 
examination reports satisfy 38 C.F.R. § 3.326.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

While the Veteran is competent to report that he has blurred 
vision, tingling in his extremities, and kidney problems, the 
January and February 2008 medical opinions addressed below 
are more probative since the issues at hand do not involve 
simple medical assessments, but rather require complex 
medical assessments with regard to etiology.  See Jandreau; 
see also Woehlaert.  


Secondary Service Connection

The Veteran has limited his claims of service connection for 
peripheral neuropathy of the upper and lower extremities, 
kidney disability, and eye disability to claims for service 
connection as secondary to DM II.  He does not contend that 
such disorders are related directly to his military service.  
Rather, the Veteran maintains that he has peripheral 
neuropathy of the extremities, kidney disability, and eye 
disability which are all etiologically related to his 
service-connected DM II.  See Robinson v. Shinseki, 557 F.3d 
1355, 1361 (2008) (claims which have no support in the record 
need not be considered by the Board as the Board is not 
obligated to consider "all possible" substantive theories 
of recovery.  Where a fully developed record is presented to 
the Board with no evidentiary support for a particular theory 
of recovery, there is no reason for the Board to address or 
consider such a theory).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a Veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006) as the claim was received in June 2006.  As such, the 
Board finds that the prior version of the regulation is more 
advantageous to the Veteran and should be applied.  When a 
regulation changes and the former version is more favorable, 
VA can apply the earlier version of the regulation for the 
period prior to, and after, the effective date of the change.  
See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) competent evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran was afforded a DM examination in July 2005.  The 
Veteran had no peripheral edema.  Examination of the feet 
revealed that sensation was intact to monofilament in all 
directions.  There was a slight decreased sensation to 
temperature on the right side.  Reflexes were 1+ and equal 
throughout.  A diagnosis of peripheral neuropathy was not 
made.

In July 2006, the Veteran was afforded another DM 
examination.  At that time, it was noted that the Veteran had 
suffered a stroke in 2005 and had experienced some right-
sided weakness and some numbness on the dorsum of the right 
foot since that time.  However, the examiner indicated that 
there was no history of peripheral neuropathy.  Physical 
examination revealed that pedal pulses were palpable, though 
moderately decreased.  The feet were warm to palpation and 
there was no ulceration.  Capillary monofilament testing was 
normal with the exception of the distal dorsal surface of the 
right foot.  The Veteran exhibited mild to moderate weakness 
in the muscular strength about the right upper and right 
lower extremities.  Muscle strength appeared normal on the 
left side and there were no abnormal movements.  He perceived 
temperature, light touch, and vibration in all areas equally 
with the exception of a decline in light touch about the 
dorsum of the right foot.  Peripheral neuropathy was not 
diagnosed.  

Thereafter, the Veteran continued to receive VA outpatient 
treatment.  In February 2007, he reported having numbness and 
tingling in his feet.  The assessment was DM with neuropathy.  

Subsequently, in February 2008, the Veteran was afforded a VA 
examination to confirm whether he had peripheral neuropathy 
which was related to DM II.  The claims file was reviewed and 
a physical examination was performed.  On examination, 
sensory was intact to fine touch and position.  Temperature 
sense was decreased on the right side and maybe in a 
stocking-glove distribution.  Vibration was diminished on the 
right side.  Reflexes were 2+ and increased on the right in 
the upper extremities, 1-2+ at the knees, and again a bit 
more brisk on the right, and absent in the ankles.  The 
examiner stated that there was right-sided sensory loss 
secondary to old stroke which predated the onset of DM and 
that there might be polyneuropathy.  Nerve conduction studies 
were performed to further assess the Veteran's status.  This 
testing was normal in the upper and lower extremities.  The 
examiner concluded that there was no objective evidence of 
peripheral neuropathy.  

Thus, there is a February 2007 notation of neuropathy and a 
February 2008 examination report which determined that there 
was no peripheral neuropathy.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a Veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the Veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

The failure of the physician to provide a basis for his or 
her opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  The Court has further recognized that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Board finds this February 2008 VA opinion to be not only 
competent, but the most probative evidence as to whether the 
Veteran has a diagnosis of peripheral neuropathy of the 
bilateral upper and lower extremities.  Since the VA examiner 
is a medical professional and he reviewed the Veteran's 
history, examined the Veteran, and provided a rationale, his 
opinion outweighs the unsupported statements of the Veteran.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion).  The 
July 2005 and July 2006 examination reports also did not find 
peripheral neuropathy; thus supporting the 2008 opinion.  
Further, and significantly, although the February 2007 
outpatient note indicated that there was neuropathy, the VA 
examination included more comprehensive evaluation including 
nerve conduction studies, rending that opinion more probative 
and definitive as to that matter.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board finds that the competent and probative evidence 
demonstrates that the Veteran does not have peripheral 
neuropathy of the upper and lower extremities.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  

Accordingly, as to the most probative evidence establishes 
that the Veteran does not have peripheral neuropathy, service 
connection for peripheral neuropathy of the upper and lower 
extremities as secondary to DM II is not warranted.  

Kidney Disability

The Veteran was afforded a DM examination in July 2005.  The 
examiner indicated that the Veteran had chronic renal 
insufficiency which was more likely than not due to his 
hypertension.  

A June 2006 kidney ultrasound revealed that the kidneys could 
not be adequately visualized.  A computerized tomography (CT) 
then showed no stone of hydronephrosis on either side.  

In July 2006, the Veteran was afforded another DM 
examination.  At that time, it was noted that the Veteran had 
a history of chronic renal insufficiently and proteinuria.  
Recent chemical studies revealed a BUN of 17 with a 
creatinine of 2.4 milligrams per deciliter.  The diagnosis 
was chronic renal insufficiency as likely as not secondary to 
long-standing hypertension.  

The Veteran continued to receive VA outpatient treatment.  In 
January 2007, it was again indicated that the Veteran had 
renal failure due to hypertension.  

Thereafter, in February 2008, the Veteran was afforded a VA 
examination to confirm whether he had kidney disability which 
was related to DM II.  The claims file was reviewed and a 
physical examination and laboratory testing were performed.  
The examiner thoroughly reviewed the history, dating back to 
2001, of the Veteran's renal problems, including laboratory 
results.  The examiner addressed the history of hypertension 
which was poorly controlled for a period of time.  The 
diagnosis was chronic renal disease, stage III.  The examiner 
provided an opinion that the Veteran's current kidney disease 
was not secondary to DM II based on a review of the record.  
The examiner explained that, as the claims file showed that 
the Veteran had creatinine of 2 in 2001, prior to a diagnosis 
of DM II, it could not be said that the renal disease was 
secondary to his DM II.  He further indicated that the kidney 
disease was more likely than not secondary to the long-
standing hypertension, which was also substantiated by the VA 
nephrologist clinic notes in the record which indicated that 
the renal failure was secondary to hypertension and analgesic 
use.  The examiner noted that the Veteran's DM II had been 
well controlled based on a  review of the records and the 
hemoglobin AIC records.  The Veteran's DM II is controlled 
with oral medications.  Therefore, the examiner concluded, 
the DM II did not cause or aggravate the Veteran's chronic 
renal failure.  

In this case, all of the VA medical opinions rendered on the 
three examinations and in the VA outpatient records establish 
that the Veteran's chronic renal failure is not etiologically 
related to his DM II.  These opinions are the most competent 
and probative evidence as to that matter.  See Prejean, 
supra.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Eye Disability

The Veteran was afforded a DM examination in July 2005.  
Diabetic retinopathy was not diagnosed.  

In July 2006, the Veteran was afforded another DM 
examination.  On examination, the pupils were equal, round, 
and reaction to light and accommodation.  The extraocular 
muscles were intact.  Conjunctivae were pink and the discs 
were sharp.  There was moderate arteriolar narrowing.  There 
were no hemorrhages, exudates, or microaneurysms.  The 
examiner did not diagnose the Veteran as having an eye 
disability due to DM II.  

The Veteran continued to receive VA outpatient treatment for 
multiple medical complaints.  In January 2007, it was noted 
that he did not have diabetic retinopathy.  In February 2007, 
he reported having blurred vision.  

Thereafter, in February 2008, the Veteran was afforded a VA 
examination to confirm whether he had eye disability which 
was related to DM II.  The claims file was reviewed and an 
eye examination was performed.  The eye examination revealed 
that the Veteran had an early cataract in his right eye and 
presbyopia, but did not have diabetic retinopathy.  The 
examiner stated that it was less likely as not that the 
cataract was related to the DM II as people in the Veteran's 
age group begin to show early manifestations of cataracts.  
Also, the examiner indicated that presbyopia was an age-
related factor and not related to DM II.  

In sum, the Veteran has a right eye cataract and presbyopia, 
but neither is etiologically related to DM II.  Rather, the 
right eye cataract and presbyopia are the result of the aging 
process.  Accordingly, service connection for eye disability 
secondary to DM II is not warranted.  

Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims of secondary service connection, and they 
must be denied.


ORDER

Service connection for peripheral neuropathy of the left 
upper extremity as secondary to service-connected DM II is 
denied..   

Service connection for peripheral neuropathy of the right 
upper extremity as secondary to service-connected DM II is 
denied.   

Service connection for peripheral neuropathy of the left 
lower extremity as secondary to service-connected DM II is 
denied.   

Service connection for peripheral neuropathy of the right 
lower extremity as secondary to service-connected DM II is 
denied.   

Service connection for a kidney disability as secondary to 
service-connected DM II is denied.   

Service connection for an eye disability as secondary to 
service-connected DM II is denied.   



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


